Citation Nr: 0700049	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-41 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD) evaluated as 10 percent disabling prior to 
March 1993, and as 30 percent disabling from April 1993, for 
the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1969.  He died in August 1999.  The appellant is the 
veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (CAVC) held, in part, that certain notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The CAVC also held that this notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  Id.  
An appellant should also be informed of how effective dates 
are formulated.  To date, the appellant has not been provided 
a letter which specifically addresses the four notice 
elements in the context of her claim for accrued benefits, or 
that indicates how effective dates are formulated.

Therefore, this matter is remanded for the following action:

1.  Notify the appellant of information 
and evidence necessary to substantiate 
her claim, what evidence, if any, she is 
to submit, and what evidence VA will 
obtain with respect to her claim.  
Further, ask her to submit any evidence 
in his possession which pertains to her 
claim; and inform her as to how effective 
dates are formulated.

2.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

